95 Ill. App.2d 447 (1968)
237 N.E.2d 749
People of the State of Illinois, Plaintiff-Appellee,
v.
Eugene Minor (Impleaded), Defendant-Appellant.
Gen. No. 51,800.
Illinois Appellate Court  First District, Second Division.
May 14, 1968.
*448 Gerald W. Getty, Public Defender of Cook County, of Chicago (James J. Doherty, Assistant Public Defender, of counsel), for appellant.
John J. Stamos, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Francis Carey, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment reversed and cause remanded.
Not to be published in full.